Citation Nr: 9928204	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  94-13 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
October 1970.  In April 1996, the Board determined that new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for post-traumatic 
stress disorder (PTSD).  The Board remanded the reopened 
claim for service connection for PTSD to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, for additional development.  After completing the 
requested development, the RO denied the reopened claim for 
service connection for PTSD.  The case was returned to the 
Board in March 1999.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
determination of the issue on appeal has been obtained by VA.

2.  The veteran did not engage in combat with the enemy, and 
there is no credible evidence corroborating any of the 
veteran's alleged service stressors.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
military service.  38 U.S.C.A. §§ 1110, 1154, 5107(a) (West 
1991); 38 C.F.R. § 3.304(f) (1998); 64 Fed. Reg. 32807-32808 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim for service 
connection for PTSD is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  The Board also finds that all 
available evidence necessary for an equitable decision on 
this issue has been obtained.

Service connection is granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991). 

Entitlement to service connection for PTSD requires medical 
evidence establishing a clear diagnosis of the condition with 
credible supporting evidence that the claimed inservice 
stressor actually occurred and a link, established by medical 
evidence, between the current symptomatology and the claimed 
inservice stressor.  38 C.F.R. § 3.304(f) (1998). 

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran was "engaged in combat with the enemy."  See 
Gaines v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 
5 Vet. App. 60, 66 (1993).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy, and the claimed stressors 
are related to combat, the veteran's lay testimony regarding 
the reported stressors must be accepted as conclusive 
evidence as to their actual occurrence and no further 
development or corroborative evidence will be necessary, 
provided that the testimony is found to be satisfactory and 
consistent with the circumstances, conditions or hardships of 
such service.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (1998); Doran v. Brown, 6 Vet. App. 283, 289 
(1994).  Service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed inservice stressor.  
38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

During the pendency of this appeal, § 3.304(f) was amended, 
effective March 7, 1997.  As amended, § 3.304(f) provides:  
Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  64 Fed. Reg. 
32807-32808 (1999).

The record contains ample medical evidence showing that the 
veteran has been found to have PTSD due to service stressors, 
however, the stressors identified in the medical evidence are 
for the most part rather general.  The specific individuals 
involved in the stressors are not identified.  Despite the 
veteran's testimony and contentions of combat, the record 
contains no corroboration of the veteran's participation in 
combat, including no combat metals.  Similarly, in his 
testimony at the RO in August 1997 and before the undersigned 
in September 1993 and in his other statements of record 
concerning the stressors supporting the diagnosis of PTSD, 
the veteran did not provide the name of any individual who 
was killed or wounded.

Pursuant to the Board's remand, the veteran was requested to 
provide more specific details concerning his alleged 
stressors in order to facilitate a search of service records 
corroborative of the alleged stressors.  He failed to do so.  

According to a May 1997 letter from the Records 
Correspondence Section of the United States Marine Corps, the 
information provided by the veteran concerning his alleged 
stressors was insufficient for the purpose of conducting any 
meaningful research to verify the alleged stressors.

Received by VA in June 1997 was a Command Chronology of the 
11th Engineer Battalion for October and November 1968.  
Information corroborative of the stressors alleged by the 
veteran is not contained in these records.  

Unfortunately, the record contains no corroboration of the 
veteran's participation in combat and the veteran has not 
been able to provide sufficient details concerning his 
alleged stressors to facilitate a meaningful search for 
records corroborative of the stressors.  The veteran has not 
provided a statement from any one who served with him and is 
able to corroborate an alleged stressor, and the record does 
not otherwise contain corroborating evidence of any alleged 
stressor.  Without evidence establishing that the veteran 
engaged in combat with the enemy or corroborating evidence of 
a stressor supporting the diagnosis of PTSD, the claim must 
be denied.


ORDER

Service connection for PTSD is denied.



		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals



 

